IN THE
                           TENTH COURT OF APPEALS

                                   No. 10-18-00348-CV

ROBERTO ANTONIO VILLALVIR,
                                                              Appellant
v.

ROBERT GREEL CROWN,
                                                              Appellee



                            From the 443rd District Court
                                Ellis County, Texas
                               Trial Court No. 93544


                            MEMORANDUM OPINION


       Roberto Antonio Villalvir appeals from a judgment rendered against him on June

25, 2018. By letter dated November 28, 2018, the Clerk of this Court notified Villalvir that

his original filing fee for the appeal was past due. Villalvir was warned in the same letter

that failure to pay the filing fee within 10 days from the date of the letter would result in

the appeal being dismissed. See TEX. R. APP. P. 42.3(c). More than 10 days have passed,

and Villalvir has failed to pay his original filing fee.
        Accordingly, this appeal is dismissed. Id.




                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed December 19, 2018
[CV06]




Villalvir v. Crown                                        Page 2